United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT


                        No. 97-1798


United States of America,      *
                               *
          Appellee,            *
                               * Appeal      from   the   United
States
         v.                    * District Court for the
                               * Western     District   of
Missouri.
Alison G. Jenkins,             *

   *            [Unpublished]
         Appellant.        *


              Submitted:    September 12, 1997

                            Filed:    October 22, 1997


Before RICHARD S. ARNOLD, Chief Judge, HEANEY and BEAM,
Circuit Judges.


PER CURIAM.

    Alison G. Jenkins appeals her conviction on three
counts of filing false cost reports with Medicare in
violation of 18 U.S.C. § 1001 and 42 U.S.C. § 1320a-
7b(a)(1) and on three counts of mail fraud in connection
with filing those reports in violation of 18 U.S.C. §
1341. In her appeal, Jenkins asserts that the district
court erred in denying her motion for judgment of
acquittal.   She also contends that the district court
abused its discretion by refusing to allow evidence going
to the truthfulness of three government witnesses and by
refusing to permit evidence of Jenkins’ financial status.
We affirm.




                            2
    We review the district court’s denial of Jenkins’
motion   for   acquittal   to   determine   whether   any
construction of the evidence supports the jury’s
decision. United States v. Cunningham, 83 F.3d 218, 222
(8th Cir. 1996). In so doing, we view the evidence in
the light most favorable to the jury’s verdicts and give
the benefit of reasonable inferences drawn from the
evidence to the government.    Id.   After reviewing the
evidence presented at trial, including multiple witnesses
who testified that Jenkins altered time sheets to
increase Medicare payments, we hold that the jury could
reasonably conclude that the government met its burden of
proving each of the elements necessary to convict Jenkins
of the crimes charged.

    Next, we review the district court’s refusal to allow
evidence of both the truthfulness of the government’s
witnesses and Jenkin’s financial status for an abuse of
discretion. United States v. Whitfield, 31 F.3d 747, 749
(8th Cir. 1994). After reviewing the proceedings at the
district court, we conclude that Jenkins had ample
opportunity to challenge the credibility of the
government’s witnesses through cross-examination.      We
also conclude that the district court’s decision to
prevent a stream of witnesses solely intended to give
testimony as to the truthfulness of other witnesses does
not constitute an abuse of discretion. Likewise, we find
no abuse of discretion in the court’s determination that
any inference to be drawn from evidence of Jenkins’
financial status, such as the clothes she wore, is too
remote. The government is under no obligation to show
that Jenkins wore expensive clothing or spent large
amounts of money to make its case. Giving the district

                            3
court the discretion to which it is entitled under
Whitfield, we see no reason to upset the verdict based on
the district court’s efforts to conduct the trial without
confusing and extraneous evidence.

    Accordingly, we affirm.




                              4
A true copy.

    Attest.

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       5